Citation Nr: 1505564	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent from July 10, 2003, a rating in excess of 30 percent from January 7, 2008, and a rating in excess of 70 percent from March 18, 2011 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a rating in excess of 20 percent from May 23, 2000 to December 17, 2000 and in excess of 60 percent from March 1, 2003 to June 1, 2003 and since July 1, 2004 for a right knee disability, to include above the knee amputation.

4.  Entitlement to an effective date prior to March 1, 2003 for a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to an effective date prior to March 1, 2003 for eligibility to Dependents' Educational Assistance.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and Houston, Texas. 
 
The Board notes that the Veteran has been granted a temporary total disability rating due to convalescence following right lower extremity surgery for the periods of December 18, 2000 to February 28, 2003 and June 2, 2003 to June 30, 2004.  The Board notes that the period in which a temporary total disability rating was granted for surgery related to the Veteran's a right knee disability is no longer under consideration, as this constitutes the maximum benefit for these periods.  See AB v. Brown, 6 Vet. App. 35 (1993).  As higher ratings for a right knee disability are assignable for periods before and after the dates of the temporary total ratings, the claim for higher ratings for these remaining periods is still on appeal.

Review of the documents in the Veteran's Virtual VA electronic claims file reveals a March 2006 notification from VA to the Veteran.  Additionally, this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider these electronic records.

In an August 2004 correspondence, the Veteran raised the issue that there had been clear and unmistakable error in an April 1982 rating decision that denied service connection for a left knee disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a rating in excess of 50 percent from July 10, 2003, a rating in excess of 30 percent from January 7, 2008, and a rating in excess of 70 percent from March 18, 2011 for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus is shown to be manifested by a need for regular medication and a restricted diet; no medical evidence that diabetes mellitus required avoidance of strenuous activities has been presented.

2.  From May 23, 2000 to December 17, 2000, the Veteran had a diagnosis of right knee arthritis which as likely as not resulted in some limitation of motion.  The Veteran's right knee disability was also manifested by capsular inflammation and medial compartment erosions that caused knee locking.

3.  The Veteran's December 2000, June 2001, August 2001, and December 2002 right knee surgeries required convalescence until February 5, 2003.

4.  From March 1, 2003 to June 1, 2003, the Veteran's right knee disability was manifested by total immobility and no effective function.

5.  The Veteran underwent above the knee amputation in June 2003.  He was awarded the maximum allowable period for convalescence, which ended on June 30, 2004.  

6.  Since July 1, 2004, the Veteran has an amputation of the right leg from above the knee, with a painful stump and phantom pain.

7.  The evidence of record does not indicate that prior to December 18, 2000, the Veteran was precluded from obtaining or maintaining gainful employment due to service-connected disabilities.

8.  The Veteran was in receipt of a 100 percent temporary total evaluation due to surgery and convalescence related to his service-connected right foot disability from December 18, 2000 to February 29, 2003; the issue of entitlement to a TDIU due to service-connected right foot disability during this period is moot.

9.  The Veteran met the requirements for Dependents' Educational Assistance from December 18, 2000; prior to December 18, 2000, the evidence does not show that the Veteran was totally and permanently disabled.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2014).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a separate evaluation of 10 percent, but no higher, for right knee degenerative arthritis from May 23, 2000 to December 17, 2000 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

3.  The criteria for evaluation in excess of 20 percent from May 23, 2000 to December 17, 2000 and in excess of 60 percent from March 1, 2003 to June 1, 2003 and since July 1, 2004 for a right knee disability, to include above the knee amputation, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.29, 4.30, 4.40, 4.45, 4.59, 4.63, 4.68, 4.71a, Diagnostic Codes 5258, 5160-5164 (2014).

4.  The criteria for an effective date prior to March 1, 2003 for the award of entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110; 38 C.F.R. §§ 3.151, 3.155, 3.340, 3.341, 3.400, 4.16 (2014).

5.  With resolution of reasonable doubt in the appellant's favor, the criteria for an effective date of December 18, 2000, and no earlier, for Dependents' Educational Assistance eligibility have been met.  38 U.S.C.A. §§ 3500, 3501, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.807 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, in letters dated in May 2003, August 2003, August 2005, and March 2006, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Correspondence from VA also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The issues were last adjudicated in May 2014, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, private treatment records, and VA treatment records.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability, but a claimant may likewise experience multiple distinct degrees of disability that result in different levels of compensation for the period on appeal.  Hart, 21 Vet. App. 505; Francisco v. Brown, 7 Vet. App. 55 (1994).  In the current case, the Veteran has been assigned "staged" rating periods for evaluation of his right knee disability and amputation.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  When a claim is received within 1 year after separation from service, the effective date will be the day following separation from active service.  Id. 

Diabetes Mellitus

The Veteran claims that his service-connected diabetes mellitus warrants an initial rating higher than 20 percent.  The Veteran has been service connected for diabetes mellitus since September 28, 2005.

The Veteran's diabetes mellitus is rated as 20 percent pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  For diabetes mellitus requiring insulin or an oral hypoglycemic agent and restricted diet, a 20 percent rating is warranted.  For diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, a 40 percent rating is warranted.   Regulation of activities is defined as the "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-365 (2007), the United States Court of Appeals for Veterans Claims held that medical evidence is required to show that occupational and recreational activities have been restricted.

The Veteran's private medical records from 2006 to 2014 show that the he has been taking oral medication for diabetes mellitus and that he has been regularly reported to have "good compliance," with diabetes well controlled.  On several occasions from 2010 to 2012, it was noted that the Veteran had some previous mild to moderate hypoglycemic episodes, although his home blood glucose readings were excellent.  The Veteran reported having symptoms of fatigue, sweating, trembling, and shaking in conjunction with his diabetes mellitus.  The Veteran's private physician noted as recently as January 2014 that the Veteran's diabetes mellitus did not require insulin.

The Veteran's VA treatment records contain frequent notations acknowledging the Veteran's diagnosis of diabetes mellitus and follow up for any complications, but no complications are indicating within these records.  While the Veteran's September 2009 and 2010 diabetic foot examination found loss of protective sensation in his foot, he was at no time found to have diabetic neuropathy.  The Veteran's eye examinations also found no diabetic retinopathy in either eye.  The Veteran was regularly found to have controlled blood sugar.

At a January 2006 VA examination, the Veteran reported that he was diagnosed with borderline diabetes during his left total knee replacement in December 2004.  It was noted that he did not have problems with hypoglycemia or diabetic ketoacidosis.  He visited the doctor, on average, zero times per year for diabetes.  He reported having progressive loss of strength in his extremities, had bowel dysfunction with no pad needed, and frequent urination, and skin that was itchy and blistery.  Physical examination found the peripheral nerves to be within normal limits, with normal motor function and some numbing and tingling in the bilateral hands.  The examiner found no pathology associated with diagnosis of diabetes mellitus.

The Veteran was also afforded a VA examination in March 2010.  The examiner reviewed the Veteran's private and VA medical records and performed an in-person examination of the Veteran.  The examiner noted that the Veteran was diagnosed with diabetes mellitus in November 2004 and that he was currently taking insulin more than once daily.  It was also noted that the Veteran had once been hospitalized in July 2008 for hypoglycemia.  The Veteran denied any symptoms of neurovascular disease, peripheral neuropathy, diabetic nephropathy, skin disorders, gastrointestinal disorders, or other diabetic complications.  Eye and neurological examinations were normal.  The examiner found that the Veteran did not have any additional visual impairment or neurological disease, but that the Veteran did have urinary incontinence in connection with his prostate disorder.  The examiner found that there were no episodes of hypoglycemia or ketoacidosis, that the Veteran was instructed to follow a restricted diet, and that he was not restricted in the ability to perform strenuous activities.

As is clear from a review of the evidence described above, the criteria for a 40 percent evaluation for diabetes mellitus are not met.  The evidence of record shows that the Veteran requires oral medication and a restricted diet for control of his diabetes.  There is, however, no medical evidence that the Veteran's diabetes requires a regulation of activities.  The term "regulation of activities" means that the appellant must avoid strenuous occupational and recreational activities.  38 C.F.R. § 4.119.  As the regulation of activities is the only criterion differentiating a 20 percent rating from a 40 percent rating, the Veteran's requirement of medication and a restricted diet cannot be deemed to more nearly approximate the criteria for a 40 percent rating.  38 C.F.R. § 4.7.  In the absence of some restriction on activity due to diabetes mellitus, a 40 percent rating cannot be assigned.

The Board also notes that while the Veteran submitted correspondence to VA in February 2008 stating that he used insulin daily, and he reported to the March 2010 VA examiner that he took insulin more than once daily, the Veteran's private treatment records very clearly show that he takes oral medication for diabetes mellitus, but that this disorder does not require insulin.  Nevertheless, even if the Veteran were taking insulin, this would not be sufficient to warrant the assignment of a rating higher than 20 percent, as insulin use is contemplated in the rating criteria for a 20 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.

While the Veteran may have had some fatigue and tremors which he believes to be related to diabetes mellitus, there is no medical evidence of record indicating that the Veteran has been advised by a physician not to perform exercise secondary to diabetes mellitus.  On the contrary, the Veteran's medical records indicate that he has been encouraged on multiple occasions to exercise and lose weight by his physicians.  The March 2010 examiner clearly found that the Veteran did not have any restrictions on his activity due to diabetes mellitus.  The Veteran has also not asserted that he has ever been told, by any medical professional, that he needed to avoid strenuous occupational and recreational activities due to his diabetes mellitus.  There is no medical evidence of record indicating that the Veteran's occupational and recreational activities have been restricted due to diabetes mellitus.  See Camacho, 21 Vet. App. at 363-365.  Therefore, the Veteran's diabetes mellitus has been clinically demonstrated to be no more than 20 percent disabling.  Staged ratings are not warranted, and an increased rating is not warranted at any time during the appellate term.  See Fenderson, 12 Vet. App. at 126.

The Board has also considered Note 1 to Diagnostic Code 7913, which instructs that compensable complications of diabetes mellitus are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

The Veteran has indicated problems with urinary incontinence, but medical evidence of record indicates that this problem is primarily connected to his prostate cancer.  The Veteran has already been granted service connection for prostate cancer and all of its related symptomatology in a January 2009 rating decision, and therefore assignment of additional separate ratings for incontinence due to diabetes mellitus would be impermissible pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (VA may not assign multiple ratings for duplicative or overlapping symptomatology.).  The Veteran has also been already granted separate service connection for erectile dysfunction found to be secondary to his service-connected disabilities.  The Veteran indicated at the January 2006 VA examination that he believed he had progressively weakening extremities due to his diabetes mellitus.  There were no neurological abnormalities found at that examination or the subsequent March 2010 VA examination, and the Veteran has not been diagnosed with diabetic neuropathy by any of his VA or private medical providers.  There has also been no finding of diabetic retinopathy at any of the Veteran's regular VA eye examinations.  The Board therefore finds that there is no additional symptomatology associated with diabetes mellitus that needs to be further considered at this time.

In sum, there is no basis for assignment of a rating in excess of 20 percent for diabetes mellitus.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).



Right Knee Disability

The Veteran contends that his service-connected right knee disability warrants ratings higher than 20 percent from May 23, 2000 to December 17, 2000 and higher than 60 percent from March 1, 2003 to June 1, 2003 and since July 1, 2004.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.
 
Disabilities of the knee are generally rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2014).  Separate ratings for the knee may be assigned if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray will be rated on the basis of limitation of motion.  When the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints combined.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent.

The "amputation rule" precludes the assignment of a rating in excess of 60 percent for a disability of the knee.  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  

Amputations of the lower extremity are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5160-5173 (2014).  Diagnostic Code 5163 allows for a 60 percent rating for amputation of the leg with a defective stump and thigh amputation recommended, and Diagnostic Code 5164 allows for a 60 percent rating for amputation of the leg not improvable by prosthesis controlled by natural knee action.  For a rating higher than 60 percent, there must be amputation up to the upper third of the thigh.  38 C.F.R. § 4.71a, Diagnostic Code 5161.

Special monthly compensation under 38 U.S.C. 1114(k) (West 2014) is also payable for each anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness of both ears, having absence of air and bone conduction, or complete organic aphonia with constant inability to communicate by speech.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2014).  In a June 2003 rating decision, the RO granted the Veteran entitlement to special monthly compensation for the anatomical loss of one foot.  As this benefit has already been granted and is not currently on appeal, it will not be addressed further in this decision.

In January 2001 the Veteran submitted a claim for an increased rating for his right knee, which had been assigned a noncompensable rating since July 1982.  The Veteran's rating was increased to 20 percent as of May 23, 2000, the date an MRI was performed and his private treating physician found erosive changes in the knee with capsular inflammation and saucerized medial compartment erosions that could contribute to the sensation of knee locking.  The May 23, 2000 treatment record also noted that the Veteran had alteration of the glide of the quadriceps tendons that could produce the sensation of locking, catching, or the knee giving way.  The Veteran was also assigned a total, 100 percent rating as of December 18, 2000, the date he underwent a total right knee arthroplasty with repair of the lateral collateral ligament.

For the period of May 23, 2000 to December 17, 2000, the Board finds that for his symptoms of locking, catching, or giving way, rated as analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5258, there is no rating higher than 20 percent available, as 20 percent is already the maximum allowable rating.  However, the Board has also considered whether a separating compensable rating may be assigned during this time period for symptomatology not overlapping with that described above.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990.  The Board notes that the Veteran has had a diagnosis of arthritis since service, which is a chronic disease, and therefore would have continued to May 2000.  He also has had consistent reports of painful motion.  Thus, while there are no range of motion findings during the relevant time period, it is the intent of the rating schedule to recognize painful motion with joint or periarticular pathology as productive of disability and entitled to at least the minimum compensable rating in the joint.  See 38 C.F.R. § 4.59.  When arthritis has been established and the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each major joint affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, under Diagnostic Code 5003, a 10 percent (minimum compensable) is warranted for the right knee from May 23, 2000 to December 17, 2000.  As there is no medical evidence of record indicating that any more severe symptomatology was present at that time, nor has the Veteran submitted statements asserting that it did, no higher separate rating than 10 percent can be assigned.  The Board has also considered the holding in DeLuca, 8 Vet. App. 202; however, as there is no evidence of the Veteran's functional limitation during this time, its application would be pure speculation, and it therefore cannot be applied to the period of May 23, 2000 to December 17, 2000.

In December 2000 the Veteran underwent a right total knee arthroplasty.  In May and June 2001, the Veteran reported significant problems following his total right knee replacement, including infection, pain, and mobility problems.  In June 2001 the Veteran underwent surgery to remove part of the right knee.  In August 2001 the Veteran underwent surgery to fuse the knee following an infected total knee arthroplasty.

In March 2002, the Veteran underwent a VA examination.  He reported that his right knee hurt all the time, and examination found it to be fused in a straight position and incapable of movement.  

The Veteran's private treatment records in 2002 show repeated complaints of severe knee pain and decreased range of motion.  A January 2003 letter from his private physician noted that the Veteran was nearing the end of his recovery but still had chronic knee pain.  A March 2003 letter from the physician stated that the Veteran had undergone surgery in December 2002 and that his convalescent period would last until February 5, 2003.  A December 2002 operative report showed that the Veteran underwent removal of the symptomatic hardware in his right knee.

At a VA examination in April 2003, the examiner found that the Veteran had no movement of the knee joint.  He diagnosed the Veteran with post fusion of the right knee.

In March 2004 the RO assigned the Veteran a rating of 60 percent from March 1, 2003 on the basis that the Veteran's convalescent period had ended as of that date, and a 60 percent rating was assigned for severe impairment of the knee.  The Board finds that the RO was correct to assign the Veteran a 100 percent temporary total evaluation until February 28, 2003, followed by the assignment of 60 percent from March 1, 2003.

Total temporary evaluations can be assigned based on convalescence following surgical procedures.  Pursuant to 38 C.F.R. § 4.30, a total disability rating is assigned when it is established by report or hospital discharge or outpatient release that entitlement is warranted, effective the date of hospital admission and continuing for one, two, or three months from the first day of the month following hospital discharge, due to medical evidence showing that: the veteran underwent surgery necessitating at least one month of convalescence; or there are severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, a body cast, the necessity of home confinement, or the necessity of crutches or a wheel chair; or there is immobilization by cast, though no surgery, of one or more major joints.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30.

In this case, a temporary total evaluation was warranted, as the Veteran was clearly shown to have immobilization of a major joint due to surgery.  The Veteran's private physician specifically notified VA that his convalescent period would last until February 5, 2003, and the RO determined that the regular schedular assignment would resume on the first day of the next month following that date.  There has been no medical evidence submitted indicating that the Veteran required further convalescence following that date.

The Board also finds that there can be no higher rating than 60 percent for the right knee from March 1, 2003 to June 1, 2003.  While the Veteran's right leg disability has resulted in great pain and is incapable of any useful function, the "amputation rule" precludes the assignment of a rating higher than would be allowed for amputation of the extremity in question.  In the case of the Veteran's right knee, as will be discussed further below, this prevents the assignment of a rating higher than 60 percent.  38 C.F.R. § 4.68.

The Veteran's right leg was amputated above the knee on June 2, 2003.

In September 2003 the Veteran underwent a VA examination.  It was noted that in June 2003 he underwent an above the knee amputation and that he was still waiting for prosthesis.  The stump was healing well and showed no signs of infection.  The examiner recommended three more months of convalescence until his prosthesis and physical therapy were ready.

The Veteran's VA and private treatment records show that since his right knee amputation in 2003, he frequently reported significant post-operative pain.  In December 2003 he reported that he was using a walker to ambulate around the house, but that it caused some pain in his shoulders.

At December 2003 VA examinations, the Veteran was noted to be able to walk 20 feet with the walker, but was using a wheelchair primarily.  He needed help with travel and bathing, and was unemployed secondary to his condition.

The Veteran's medical records show that in May 2004 the Veteran reported some difficulty with his leg prosthesis and was physical therapy was recommended.  An August 2004 Social Worker's report noted that the Veteran reported needing his wife's help for his basic needs, such as transportation, meal preparation, clothes washing, dressing, and bathing due to his post-surgical amputation.  An August 2004 private evaluation showed that the Veteran was limited to his bed, chair, or wheelchair, and that he needed assistance with all daily tasks of living.

In a March 2004 rating decision, the RO granted the Veteran a temporary total evaluation for convalescence following his right knee amputation from June 2, 2003 to June 30, 2004.  The Board finds that this temporary total evaluation was appropriately assigned.  See 38 C.F.R. § 4.30.  Extensions of 6 months beyond an initial 6 months of convalescence, starting from the first day of the month following hospital discharge, is the maximum allowable period for a temporary total evaluation.  38 C.F.R. § 4.30(b)(2).  In this case, the Veteran was given the maximum allowable period of convalescence, which ended on July 1, 2004, 12 months from the first day of the month following his discharge from the hospital in June 2003.

In August 2005 the Veteran attended an additional VA examination.  The Veteran reported experiencing pain and phantom pain which was constant and chronic.  He was unable to wear his right prosthetic leg because of pain and weakness in his left knee.  He required the use of a wheelchair.  He was not working due to his disability.

Throughout the Veteran's 2005 and 2006 VA and private treatment records, he frequently complained of having severe phantom pain and stump pain.  August 2005 examination found the skin dry with some small areas of breakdown, tenderness at the stump site, and no neuroma or radiation of pain.  A May 2006 prosthetics clinic note indicated that the Veteran had intermittent sharp, persistent stump pain and that the stump was well healed with patches of dry skin.  In February 2008, it was reported that the Veteran's right knee was stable and that he used a scooter to get around.  In November 2008 the Veteran was prescribed a right leg prosthesis, with the expected functional level of being able to transverse most environmental barriers and be community ambulatory.  Since then, the Veteran has not reported any serious barriers to mobility or further complications caused by his right knee amputation.

Since July 1, 2004, the Veteran has been rated at 60 percent for status post above the knee amputation.  This is the maximum allowable rating for this disability, and no higher rating can be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5160-5173.  The evidence clearly establishes that the Veteran had an amputation of the leg directly above the knee, and that he has had difficulty using a prosthesis; thus, a 60 percent rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5164.  A higher rating cannot be assigned unless the Veteran has had amputation up to the upper third of the thigh, and this is not shown by the evidence or claimed by the Veteran.  See 38 C.F.R. § 4.71a, Diagnostic Code 5161.  Therefore, a rating higher than 60 percent since July 1, 2004 is not warranted.

The Board acknowledges the Veteran's written statements indicating that he believes the assignment of 60 percent ratings reflect VA's belief that his right leg had actually improved following the assignment of total temporary ratings from December 18, 2000 to February 28, 2003 and June 2, 2003 to June 30, 2004.  The Board emphatically states that this is not the case; 60 percent is the maximum allowable rating for this type of amputation, and the periods of 100 percent evaluations were temporary assignments to compensate for the Veteran's convalescence following surgery.  Such 100 percent ratings cannot, by their very definition, be permanent, even though the lasting challenges of a surgery such as right leg amputation will be.

The Board has considered the holding in DeLuca, 8 Vet. App. 202.  Because the maximum schedular disability evaluation of 60 percent has been granted for the right knee disability, DeLuca considerations are inapplicable to these issues.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  The Board acknowledges the very severe nature of the Veteran's right leg disability, the tremendous challenges he faces following his amputation, and the pain that he experiences on a daily basis.  This is precisely why the Veteran has now been assigned the maximum allowable rating for this type of right knee amputation.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of any higher ratings than those indicated above, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Extraschedular Evaluation

The Board has considered the application of 38 C.F.R. § 3.321(b)(1) (2014), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 
 
Here, the rating criteria very accurately describe the Veteran's disabilities and their  symptomatology.  The Veteran's diabetes mellitus is manifested by the need for regulated diet and medication, and these are precisely the criteria indicated in the assignment of the current evaluation.  The Veteran's right knee disability includes no additional symptomatology that is not contemplated by the diagnostic codes pertaining to the knees and amputation.  The Veteran's hospitalizations and convalescence periods have already been assigned temporary total evaluations.  The Veteran has indicated that he is unable to work or to care for himself, but he has already been assigned a TDIU and special monthly compensation due to being housebound and requiring aid and attendance, so these difficulties have also been addressed, and the Veteran receives the necessary compensation to assist with these challenges.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not, however, alleged any additional functional impairment caused by the collective impact of his service-connected disabilities, and there is no evidence of record indicating that his these disabilities have further impacted his diabetes mellitus and right knee disability in a way that is not already considered by the rating criteria.

As such, the Veteran's disability picture is contemplated by the rating schedule and those criteria are adequate to address his symptoms and impairment of earning capacity.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

The Veteran claims that he is entitled to an effective date earlier than March 1, 2003 for the grant of a TDIU.  The records show that the Veteran was granted a 100 percent temporary total evaluation due to incapacitating knee surgery on his right knee from December 18, 2000 to February 28, 2003.  The Veteran submitted his claim for a TDIU in June 2003, stating on the application that he had become too disabled to work on December 18, 2000 and that the service-connected disability which prevented him from working was his right leg above the knee amputation.

VA will grant a TDIU when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In March 2004 the RO granted the Veteran entitlement to a TDIU with an effective date of March 1, 2003, on the basis that prior to this date, the Veteran had already been assigned the maximum rating-100 percent-for the same disability upon which the claim of TDIU was based, and therefore the question of entitlement to a TDIU prior to March 1, 2003 was moot.

The Board acknowledges that the issue of entitlement to a TDIU is not rendered moot if the circumstances of the case are such that the holding in Bradley v. Peake, 22 Vet. App. 280 (2008) is applicable.  They are not in this case.  In Bradley, the Court of Appeals for Veterans Claims held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability other than that which was the basis for the 100 percent schedular rating may form the basis for an award of special monthly compensation.  In Bradley it is recognized that it was possible for a veteran to be awarded TDIU based on a single disability and schedular disability ratings 

However, the current case is factually distinguished from any logical extension of Bradley, as the Veteran and all evidence of record clearly indicate that the basis of his 100 percent schedular rating and the reason he is unable to maintain gainful employment are precisely the same disability-that of his service-connected right knee disability and subsequent amputation.  Prior to March 1, 2003, the only other service-connected disability was dyshidrotic eczema of the hands, which was noncompensable.  There is no evidence that this skin condition impacted the Veteran's ability to work.  Thus, there is no basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) prior to March 1, 2003.

For these reasons, the Board finds a claim of entitlement to a TDIU for the period of December 18, 2000 to February 29, 2003 is moot.  The evidence also does not indicate that the Veteran became too disabled to maintain gainful employment at any time prior to December 18, 2000, as the Veteran has clearly indicated that he became too disabled to work on December 18, 2000, and he in fact has requested only an effective date of January 1, 2001.  See April 2004 statement in support of claim.

As there is no basis for the assignment of a TDIU prior to December 18, 2000, and the issue of entitlement to a TDIU from December 18, 2000 to February 28, 2003 is moot, the earliest effective date that can be assigned for the grant of entitlement to a TDIU is March 1, 2003.

Dependents' Educational Assistance

The Veteran has been granted eligibility for Dependents' Educational Assistance
 Benefits 38 U.S.C.A. Chapter 35 from March 1, 2003, the date that entitlement to a TDIU was granted.

Applicable law provides that Dependents' Educational Assistance benefits may be paid to a child or a spouse or surviving spouse of a veteran who meets certain basic eligibility requirements.  Basic eligibility for Dependents' Educational Assistance exists if a veteran has a permanent and total service-connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807(a), 21.3021 (2014).  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.

In this case, although the Veteran was granted entitlement to a TDIU from March 1, 2003, he was rated as 100 percent disabled due to his service-connected right knee disability since December 18, 2000.  The RO denied entitlement to Dependents' Educational Assistance benefits on the basis that prior to March 1, 2003, the Veteran's disability, while "total," had not been yet found to be "permanent."  See 38 C.F.R. § 3.340(b).  Affording the Veteran the benefit of the doubt, the Board accepts that he was likely both totally and permanently disabled from the date of December 18, 2000.  There is no evidence that the Veteran was permanently and totally disabled at any time prior to December 18, 2000, and the Veteran himself has indicated that he became too disabled to work on December 18, 2000.   The evidence of record therefore supports a finding that the Veteran has not been able to return to substantially gainful employment since December 18, 2000, and thus an effective date of December 18, 2000, but no earlier, is warranted.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to a separate 10 percent rating, but no higher, for right knee degenerative arthritis from May 23, 2000 to December 17, 2000 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent from May 23, 2000 to December 17, 2000 and in excess of 60 percent from March 1, 2003 to June 1, 2003 and since July 1, 2004 for a right knee disability, to include above the knee amputation, is denied.

Entitlement to an effective date prior to March 1, 2003 for a TDIU is denied.

Entitlement to an effective date of December 18, 2000, but no earlier, for eligibility to Dependents' Educational Assistance is granted.


REMAND

The Veteran asserts that his service-connected PTSD warrants ratings higher than those currently assigned.  The Veteran has been assigned staged ratings of 50 percent from July 10, 2003, 30 percent from January 7, 2008, and 70 percent from March 18, 2011.

The Veteran has not been afforded a VA examination since March 2011, approximately 4 years ago, and the Board finds that a more contemporaneous psychiatric examination is necessary to determine the current severity of the Veteran's current PTSD.  Furthermore, the RO determined in a June 2010 rating decision that the Veteran's VA treatment records showed symptoms of sufficient severity to warrant an increase to 50 percent for the dates of July 10, 2003 to January 6, 2008, but not during the years 2008 to 2011, which remained rated at 30 percent.  The Board finds that an expert medical opinion on whether the Veteran's treatment records do, indeed, show an improved psychiatric state from 2008 to 2011 would be helpful prior to the readjudication of this issue.

The record shows that the Veteran receives regular medical and psychiatric treatment from the Houston VA Medical Center and the Conroe VA Outpatient Clinic.  The record currently contains medical records dated up to April 2011.  All relevant records since April 2011 must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant treatment records from the Houston VA Medical Center and the Conroe VA Outpatient Clinic since April 2011.  Document all actions taken and responses received.

2.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the current severity of his PTSD.  The electronic claims folder and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide a complete explanation for any opinion offered.

The examiner should specifically provide a full multi-axial diagnosis, to include a global assessment of functioning score related to the Veteran's PTSD.  The examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning, and should discuss the impact PTSD has on his activities of daily living, including his ability to obtain and maintain employment, and overall functional impact.   

The examiner is also asked to review the Veteran's VA treatment records from July 2003 to the present and state (a) what the Veteran's overall level of social and occupational functioning due to PTSD was from July 2003 to January 2008, (b) whether the record demonstrates that the Veteran underwent any improvement in his psychiatric condition in January 2008, and (c) what his level of social and occupational functioning due to PTSD was from January 2008 to March 2011.

If the examiner cannot provide an answer to any of the questions posed above, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

3.  The Veteran must be given adequate notice of the date and place of the examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claim.  38 C.F.R. § 3.655 (2014).

4.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

5.  After completing the requested actions, the AOJ should readjudicate the claim in light of all pertinent evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case.  An appropriate period of time shall be allowed for response.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


